               Case 3:19-cv-05608-JCC Document 50 Filed 01/21/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    STEVEN R. ERGLER, an individual,                    CASE NO. C19-5608-JCC
10                           Plaintiff,                   MINUTE ORDER
11           v.

12    ETHICON ENDO-SURGERY, LLC, a Puerto
      Rico limited liability company,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion for a one-week
18
     extension of the dispositive motions deadline to allow the parties necessary time to finalize an
19
     agreement that will result in dismissal of this case. (Dkt. No. 49.) Having thoroughly considered
20
     the motion and the relevant record, and finding good cause, the Court GRANTS the motion. The
21
     parties’ deadline for filing dispositive motions is extended to January 28, 2021. All other
22
     deadlines and the trial date remain in place.
23
     //
24
     //
25
     //
26


     MINUTE ORDER
     C19-5608-JCC
     PAGE - 1
            Case 3:19-cv-05608-JCC Document 50 Filed 01/21/21 Page 2 of 2




 1        DATED this 21st day of January 2021.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Paula McNabb
 4
                                                 Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-5608-JCC
     PAGE - 2
